DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/389,626, now U.S. Patent No. 11,126,393, filed April 19, 2019, which claims priority to Provisional application 62/660,715, filed April 20, 2018.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on December 14, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
4.	Claims 2-18 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of electronic message devices which include a thin film video screen which includes a computer chip, wireless communication, and a battery coupled to the chip and screen, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2-18 of the present claimed invention. Specifically, prior art fails to teach the claimed electronic message device, comprising a housing having a front side and a rear side, the front side comprising a transparent surface; a thin film video screen visible through the transparent surface; a computer chip communicatively coupled to the thin film video screen; a wireless modem communicatively coupled to the computer chip; a battery electrically coupled to the computer chip and the thin film video screen; a switch communicatively coupled to the computer chip, the switch having an on position and an off position; wherein the computer chip and the thin film video screen are configured to display a video when the switch is moved to the on position. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 29, 2022